Citation Nr: 1516882	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a neck disability.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for residuals of frostbite to the bilateral upper extremities.  

6.  Entitlement to service connection for residuals of frostbite to the bilateral lower extremities.  

7.  Entitlement to an increased initial rating for bilateral hearing loss, rated as 0 percent disabling prior to July 14, 2014, and as 20 percent disabling since July 14, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2013 rating decision, in pertinent part, declined to reopen the Veteran's claims of service connection for a low back disorder and a neck disorder, denied service connection for residuals of frostbite to the bilateral upper extremities and the bilateral lower extremities, and granted service connection and assigned a 0 percent rating for bilateral hearing loss, effective April 25, 2012.  In September 2013, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2013, and the Veteran filed a Substantive Appeal (VA Form 9) in February 2014.

In May 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the claims file.  

A July 2014 rating decision increased the disability rating for bilateral hearing loss, from 0 percent to 20 percent, effective July 14, 2014.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disorder, a neck disorder, residuals of frostbite to the bilateral upper extremities, and residuals of frostbite to the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2002 rating decision that denied service connection for a low back disorder was not timely appealed and is final.  

2.  Some of the evidence received since the March 2002 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  

3.  The March 2002 rating decision that denied service connection for a neck disorder was not timely appealed and is final.  

4.  Some of the evidence received since the March 2002 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a neck disorder.  

5.  For the period prior to July 14, 2014, the Veteran bilateral hearing loss was no worse than Level III hearing loss in the right ear and Level III hearing loss in the left ear.  

6.  For the period since July 14, 2014, the Veteran's bilateral hearing loss has been no worse than Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  For the period prior to July 14, 2014, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

4.  For the period since July 14, 2014, the criteria for a rating higher than 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As the Board's decision to reopen the claims for service connection for a low back disability and a neck disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations for these issues.

Regarding the claim for increased rating for bilateral hearing loss, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service personnel records, VA and private medical records, VA examination reports, and the Veteran's statements.  The Board notes that the RO attempted to obtain private medical records from Health and Wellness Center.  However, in November 2012, the RO was notified by Health and Wellness Center that there were no available records pertaining to the Veteran.  Therefore, no additional attempts to obtain these records are necessary.  The Board also finds that the September 2012 and July 2014 VA examinations are adequate.  The examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his service-connected disability.      

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a low back disorder and a neck disorder was originally denied by a rating decision in March 2002.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the March 2002 rating decision, the RO denied the claims because there was no evidence of in-service treatment for his disorders, nor was there evidence that the disorders were related to his period of service.    

In April 2012, the Veteran filed his request to reopen the claims for service connection for a low back disorder and a neck disorder.  In the May 2013 rating decision on appeal, the RO declined to reopen the Veteran's claims.        

The evidence received subsequent to the March 2002 rating decision includes, in relevant part, VA and private medical records dated from May 1991 to December 2012, May 2014 DRO hearing testimony, and the Veteran's statements.  

As pertinent here, in a May 1991 private physician's Statement of Disability, the Veteran's symptoms of osteoarthritis of the neck and back were noted to have first appeared in the late 1950s.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claims.  In this case, the May 1991 Statement of Disability constitutes evidence suggesting that the Veteran's low back disorder and neck disorder may have had their onset in service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for a low back disorder and a neck disorder.  


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

The Veteran underwent a VA audiology consultation in September 2005.  The Veteran reported that he had difficulty hearing and understanding normal conversational speech and group conversations.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
15
35
60
70
45
LEFT
15
35
65
60
43.75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  The examiner's impression was that the Veteran had mild hearing loss at 2000 Hz with a precipitous drop at 3000 Hz to a moderately severe to severe high frequency bilateral sensorineural hearing loss.  

The Veteran underwent another VA audiology consultation in April 2007.  The Veteran reported that he had difficulty hearing and understanding normal conversational speech.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
50
65
65
50
LEFT
15
55
65
65
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner's impression was that the Veteran had mild sloping to severe high frequency bilateral sensorineural hearing loss.  

The Veteran was afforded a VA audiological examination in September 2012.  The Veteran reported that the use of hearing aids did not help him.  He indicated that he had pain and dizziness at times, and that this made it hard for him to do any chores.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
60
70
75
60
LEFT
40
60
65
70
58.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss.  

At a May 2014 DRO hearing, the Veteran testified that he had to turn the television up so loudly in order to be able to hear it.  He reported that the television volume was so loud that the neighbors could hear it.  The Veteran's daughter testified that she often had to repeat questions to the Veteran, and that he would be upset if he could not "get it right."  She reported that if the Veteran was not looking at her to read her lips, he would not hear what she was saying.  She stated that the Veteran would sometimes get so agitated when he could not understand conversation that he would "just [clam] up" or pretend to be asleep so that he would not have to attempt to engage in conversation.  

The Veteran was afforded another VA audiological examination in July 2014.  The Veteran reported that he could not hear when people talked to him.  He stated that he sometimes would read lips in order to make out what people were saying.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
65
70
75
62.5
LEFT
55
70
75
75
68.75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 72 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss.  

The Board finds that for the period prior to July 14, 2014, applying the results from the September 2005 VA consultation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  Similarly, applying the results from the April 2007 VA consultation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  Finally, applying the results from the September 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level III in one ear and Level III in the other, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board finds that for the period since July 14, 2014, applying the results from the July 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level V in one ear and Level VI in the other, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board notes that for the period since July 14, 2014, the Veteran's left ear did demonstrate an exceptional pattern of hearing impairment under the provision of 38 C.F.R. § 4.86(a).  Nonetheless, when the aforementioned results are applied to the rating criteria, the outcome remains the same.  Specifically, applying the results from the July 2014 examination to Table VIa in 38 C.F.R. § 4.85 yields a Level V impairment.  Where there is Level V hearing loss in the right ear and Level V impairment in the left ear, a 20 percent rating is assigned under Table VII.  38 C.F.R. §§ 4.85, 4.86.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case, the September 2005 and April 2007 VA audiologist's reports and the September 2012 and July 2014 VA examiners' reports included the reported effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Thus, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The Veteran's reports of difficulties hearing and understanding normal conversational speech and group conversations are quantified by the puretone (for difficulty hearing) and speech discrimination (for difficulty understanding) tests.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a neck disorder is reopened.  

A compensable rating for bilateral hearing loss is denied, for the period prior to July 14, 2014.  

A rating higher than 20 percent for bilateral hearing loss is denied, for the period since July 14, 2014.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a low back disorder, a neck disorder, residuals of frostbite of the bilateral upper extremities, and residuals of frostbite of the bilateral lower extremities.  

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for his period of active service from August 1952 to July 1954 are unavailable, and were likely destroyed in an accidental fire at the National Personnel Records Center.  An August 2012 letter notified the Veteran of this and requested that the Veteran submit any available records in his possession.  However, to date, the RO has not issued a Formal Finding of Unavailability regarding these missing service treatment records.  This action must be completed upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101 -03 (2005). 

With respect to the claims for service connection for a low back disorder and a neck disorder, the Veteran contends that these disabilities had their onset in service when he had to stand extended hours of guard duty and sleep on a cot in the cold weather.  Indeed, in conjunction with a private medical evaluation made in May 1991 for a Statement of Disability, the Veteran reported that his symptoms of osteoarthritis of the neck and back first appeared in the late 1950s.  Post-service VA and medical records show that the Veteran received intermittent treatment for arthritis of the low back and neck, as well as lumbar radiculopathy.  

Given the evidence outlined above, the Veteran should now be afforded a VA spine examination with medical opinions concerning whether the low back disorder and neck disorder arose during service or are otherwise related to any incident of service, including standing extended hours of guard duty and sleeping on a cot in the cold weather.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for service connection for residuals of frostbite to the bilateral upper extremities and residuals of frostbite to the bilateral lower extremities, the Veteran contends that his residual disorders were due to the cold exposure that he incurred during his period of service in Korea.  The Veteran's DD Form 214 reveals that the Veteran served with the 76th Anti-Aircraft Artillery Automatic Weapons Battalion, and there was a notation of "APO 77."  In the November 2013 Statement of the Case, the RO found that the DD Form 214 shows that the Veteran "served in Osan, Korea (APO 77)."  Therefore, the Board finds that the Veteran's assertions of exposure to cold in Korea during service are credible and consistent with the circumstances and conditions of his service.  Post-service VA medical records show that the Veteran received intermittent treatment for aching legs and stiff and sore hands.  A December 2012 VA medical report also indicates that the Veteran had peripheral neuropathy of the upper and lower extremities.         

Given the evidence outlined above, the Veteran should now be afforded an appropriate VA examination with medical opinions concerning whether the Veteran has residuals of frostbite of the bilateral upper and lower extremities that arose during service or are otherwise related to any incident of service, including exposure to cold weather in Korea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Board notes that at his May 2014 DRO hearing, the Veteran referenced a November 30, 1992 letter from a Dr. Zanetakis regarding his osteoarthritis of the low back and neck.  Additionally, a May 1991 private physician's Statement of Disability also lists Ellen Zanetakis, M.D., in Tulsa, Oklahoma, as an "other treating physician."  As it does not appear that Dr. Zanetakis' private medical records have been associated with the Veteran's claims file, an attempt should be made to obtain them on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran's service treatment records are unavailable.  If the records are not available, the Veteran should be notified, and a Formal Finding of Unavailability must be included in the claims file. 

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his low back disorder, neck disorder, residuals of frostbite of the bilateral upper extremities, and residuals of frostbite of the bilateral lower extremities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Specifically, the Veteran should be requested to fill out an appropriate release form for Ellen Zanetakis, M.D., in Tulsa, Oklahoma, and all associated medical records should be obtained.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current low back disorder that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is due to the Veteran's period of service, to include standing extended hours of guard duty and sleeping on a cot in the cold weather.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current neck disorder that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck disorder is due to the Veteran's period of service, to include standing extended hours of guard duty and sleeping on a cot in the cold weather.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has current residuals of frostbite of the bilateral upper extremities that are related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current residuals of frostbite of the bilateral upper extremities are due to the Veteran's period of service, to include exposure to cold during service in Korea.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has current residuals of frostbite of the bilateral lower extremities that are related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current residuals of frostbite of the bilateral lower extremities are due to the Veteran's period of service, to include exposure to cold during service in Korea.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


